Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/20 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1, 13 have been considered but are not persuasive.  Specifically, while amendments have substantially changed the scope of claimed subject matter and necessitate new grounds of rejection with new citations of prior art, Examiner respectfully maintains the prior art references cited reasonably teach/suggest at least a portion of the limitations of the amended claims.
On page 6-7 of remarks regarding 35 USC 103 rejection of claim 1, applicants state “Meunier does not disclose or suggest “a voltage outlet retained and supported by the housing body; [and] an electrical device assembly retained and supported by the housing body, the electrical device assembly comprising a radio frequency (RF) transmitter and a controller;” as recited in amended claim 1. Applicant respectfully submits that Meunier’s disclosure of a charging or docking station that provides charging to a device does not disclose or suggest a voltage outlet retained and supported by the housing body of amended claim 1. Applicant respectfully submits that Meunier is silent with respect to an electrical device assembly (comprising an RF transmitter and controller) and a voltage outlet all retained and supported by a housing body of a power and data housing assembly, as claimed. ”, as well as similar arguments on page 8-9 regarding Rappaport and the voltage outlet limitation.  However, Liao et al. (US 2012/0113645) is now newly cited to teach/suggest a voltage outlet (see at least 0024-0025 and fig. 1, a wireless charger housing may also include AC outlets for wired charging capability).  Furthermore, the prior office action did not acknowledge Meunier not disclosing the phrase ‘a controller operable to control an RF transmitter’ alone, rather that Meunier did not explicitly teach: wherein said controller is operable to control said RF transmitter, as defined by a received RF signal.  Meunier was and is cited for an RF transmitter and controller (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC, thus comprises transmitting and receiving functionality; there would be some form of controller functionality in the repeater device); ‘controller’ functionality is well known in wireless repeater devices (e.g. 0017-0018, 0036-0038 discloses WPC Qi and PMA protocol standards or other techniques may be used), as any such device must include some form of logic to control an input wireless interface to receive data/power inwards and control output wireless interface to transmit data/power outwards on forward and reverse channels.
On page 9 of remarks applicants state “Furthermore, to the extent that Rappaport discloses a wireless system for receiving, processing, and transmitting and/or repeating received RF signals (containing data), Rappaport does not disclose or suggest an RF transmitter configured to emit a transmitted RF signal that selectively contains data transmissions and power transmissions; and wherein the controller is operable to control the RF transmitter as defined by a received RF signal, such that the RF transmitter transmits selected data transmissions and selected power transmissions, as recited in amended claim 1. While Rappaport discloses the transmission of RF signals (containing data) in response to received RF signals, Rappaport is silent with respect to a controller operable to control an RF transmitter as defined by a received RF signal, such that the RF transmitter selectively transmits data transmissions and power transmissions, as claimed.”.  However, Rappaport was and (see at least 0045, repeater may perform a variety of functions to interpret and process incoming data for forwarding e.g. filtering, modifying (0046), insertion/stripping (0072) and/or error correction (0073)), thus discloses controlling within the repeater the data to be transmitted, based on what data is received (defined) via an incoming signal.  In terms of the claim wording ‘selectively’ and ‘selected’, it is noted the emissions of Meunier’s repeater is only disclosed to occur when data and/or power is received; as the repeater forwards wireless data or power as it receives it, the logic/controller function determines (selects) to send said received power and/or data out the output interface, thus any transmission emitted from the repeater has been ‘selected’, as the logic/controlling functionality must recognize and affirmatively deliver said data/power from an input interface and to reach the output interface.  Finally, it is noted while claim 1 recites ‘selected power transmissions’, paragraph 0025 of the instant specification only states the controller ‘controls the selection of data contained in the data transmissions’, and no such selection of power is disclosed, only that it ‘controls the power transmissions’, which would be performed by the features of Meunier with Rappaport.  Therefore Examiner respectfully submits the prior art cited reasonably teaches at least a portion of the amended claims including “an electrical device assembly retained and supported by the housing body, the electrical device assembly comprising a radio frequency (RF) transmitter and a controller; wherein said RF transmitter is configured to emit a transmitted RF signal that selectively contains one of data transmissions and power transmissions; and wherein said controller is operable to control said RF transmitter, as defined by a received RF signal, such that said RF transmitter transmits one of selected data transmissions and selected power transmissions.”
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 7, 8, 13, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US 2015/0091508) in view of Rappaport (US 2005/0042999) in view of Liao et al. (US 2012/0113645).
For claim 1, Meunier teaches: A power and data housing assembly configured to support at least one electrical device (see at least 0062 and fig. 6, the repeater 602), the power and data housing assembly comprising:
(see at least 0062 and fig. 6, the repeater 602 is shown as a device body);
an electrical device assembly retained and supported by the housing body, the electrical device assembly comprising a radio frequency (RF) transmitter and a controller (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC, thus comprises transmitting and receiving functionality; there would be some form of controller functionality in the repeater device);
wherein said RF transmitter is configured to emit a transmitted RF signal that selectively contains data transmissions and power transmissions (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly, thus relaying (emitting) a received signal onwards; as the logic/controller function affirmatively determines (selects) to deliver received power and/or data to the output interface as it receives it via input interface, any transmission emitted from the repeater has been ‘selected’); and
wherein said controller is operable to control said RF transmitter, such that said RF transmitter transmits selected data transmissions and selected power transmissions (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC, thus the repeater may send either type of transmission from its output interface as it is received).
Meunier does not explicitly teach: housing body configured for mounting to a work surface in a work area, or: wherein said controller is operable to control said RF transmitter, as defined by a received RF signal.  Rappaport from an analogous art teaches wherein a repeater device may be mounted in a given area for coverage (see at least 0083 and fig. 8, a repeater point can be mounted on a surface such as an outlet for wall use) and may comprise processing functionality to forward/repeat data based on received signal (see at least 0045, repeater may perform a variety of functions to interpret and process incoming data for forwarding e.g. filtering, modifying (0046), insertion/stripping (0072) and/or error correction (0073)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rappaport to the system of Meunier, so the repeater device is positioned onto a surface of a given area e.g. outlet, and the controller comprises function to process an outgoing signal for transmission based (defined) on the received signal, as suggested by Rappaport.  The motivation would have been to facilitate relaying by placing the repeater in an optimal location for forwarding to terminals (Rappaport fig. 8) and enhance repeater communications by performing data filtering and correction/modification processing on signals (Rappaport 0045-0046, 0072-0073).
Meunier does not explicitly teach: a voltage outlet retained and supported by the housing body.  Liao from an analogous art teaches wherein an electrical outlet may be combined into a wireless power charging housing (see at least 0024-0025 and fig. 1, a wireless composite charger housing may also include electrical outlets).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Liao to the system of Meunier and Rappaport, so the repeater device housing includes electrical voltage outlets, as suggested by Liao.  The motivation would have been to enhance charging functionality by including outlets for wired charging (Liao fig. 1).
For claim 2, Meunier, Rappaport, Liao teach claim 1, Meunier further teaches: wherein the data transmissions, when transmitted, provide Wi-Fi transmissions for Internet access (see at least 0037 and 0067, communication channels between the power charger and DUC may be implemented over Wi-Fi, thus the repeater functions to transmit/receive Wi-Fi communications for forwarding), Rappaport further teaches: and wherein selected data of the data transmissions is defined at least in part by the controller (see at least 0045, repeater may perform a variety of functions to process incoming data for forwarding e.g. filtering, modifying (0046), insertion/stripping (0072) and/or error correction (0073), thus selected data may have passed through filters/modification/correction by the controller).  Thus it (Rappaport 0045-0046, 0072-0073).
For claim 3, Meunier, Rappaport, Liao teach claim 1, Meunier further teaches: wherein the power transmissions, when selectively transmitted, provide an energy source for at least one of storage and immediate consumption (see at least 0013, power may be provided to a DUC battery or power component or both).
For claim 4, Meunier, Rappaport, Liao teach claim 1, Meunier further teaches: wherein said electrical device assembly comprises an RF receiver configured to receive an incoming RF signal, wherein the incoming RF signal is the received RF signal (see at least 0062-0063 and fig. 6, the repeater 602 may forward power and data signaling wirelessly, thus comprises transmitting and receiving functionality).
For claim 5, Meunier, Rappaport, Liao teach claim 4, Meunier further teaches: wherein the incoming RF signal received by said RF receiver contains one of data transmissions and power transmissions (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC).
For claim 7, Meunier, Rappaport, Liao teach claim 4, Meunier further teaches: wherein said RF transmitter is configured to repeat the incoming RF signal received by said RF receiver (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly, thus relaying (emitting) a received signal onwards), Rappaport further teaches: and wherein the transmitted RF signal is defined by the incoming RF signal, such that the transmitted RF signal selectively repeats data transmissions contained in the incoming RF signal (see at least 0045, repeater may perform a variety of functions to process incoming data for forwarding e.g. filtering, modifying (0046), insertion/stripping (0072) and/or error correction (0073), thus selected data may have passed through filters/modification/correction by the controller).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rappaport to the system of claim 4, so the repeater functionality selects data to be transmitted onwards e.g. after filters, modification, and/or correction, as suggested by Rappaport.  The motivation would have been to enhance repeater communications by performing data filtering and correction/modification processing on signals (Rappaport 0045-0046, 0072-0073).
For claim 8, Meunier, Rappaport, Liao teach claim 1, Rappaport further teaches: wherein said electrical device assembly comprises a first antenna communicatively coupled to said RF transmitter (see at least 0056, 0051 and fig. 4-5, repeater may comprise transceiver circuitry coupled to antennas).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rappaport to the system of claim 1, so the repeater comprises antenna interfaces for wireless transmission, as suggested by Rappaport.  The motivation would have been to facilitate relaying by implementing repeater antenna functionality for communication (Rappaport fig. 4).
For claim 13, Meunier teaches: A method for mirroring/repeating an RF signal received by an electrical device assembly retained and supported by a power and data housing assembly (see at least 0062 and fig. 6, the repeater 602 is shown as a device body), wherein the method comprises:
receiving an incoming RF signal with the electrical device assembly, the incoming RF signal containing at least one of data transmissions and power transmissions (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC, thus comprises transmitting and receiving functionality); and
(see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC, thus comprises transmitting and receiving functionality);
wherein the transmitted RF signal is selectively based on the incoming RF signal, such that the transmitted RF signal contains selected data transmissions and selected power transmissions (see at least 0062-0063 and fig. 6, the repeater 602 may forward both power and data signaling wirelessly between a power charger and a device under charge DUC, thus the repeater may send either type of transmission from its output interface as it is received; as the logic/controller function affirmatively determines (selects) to deliver received power and/or data to the output interface as it receives it via input interface, any transmission emitted from the repeater has been ‘selected’).
Meunier does not explicitly teach: analyzing the incoming RF signal, or: …the transmitted RF signal is selectively based on the analyzed incoming RF signal, such that the transmitted RF signal selectively repeats the incoming RF signal, and wherein the transmitted RF signal is defined by the analyzed incoming RF signal…wherein the transmitted RF signal selectively repeats portions of data transmissions contained in the incoming RF signal.  Rappaport from an analogous art teaches wherein a repeater device may comprise processing functionality to forward/repeat data based on received signal (see at least 0045, repeater may perform a variety of functions to interpret and process incoming data for forwarding e.g. filtering, modifying (0046), insertion/stripping (0072) and/or error correction (0073), comprising forwarding analyzed and selected data).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rappaport to the system of Meunier, so the repeater device controller comprises function to process an outgoing signal for transmission based (defined) on analyzing the received signal e.g. filtering, modification, and/or correction, as suggested by Rappaport.  The motivation would have been to (Rappaport 0045-0046, 0072-0073).
Meunier does not explicitly teach: wherein the power and data housing assembly comprises a voltage outlet retained and supported by the power and data housing assembly.  Liao from an analogous art teaches wherein an electrical outlet may be combined into a wireless power charging housing (see at least 0024-0025 and fig. 1, a wireless composite charger housing may also include electrical outlets).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Liao to the system of Meunier and Rappaport, so the repeater device housing includes electrical voltage outlets, as suggested by Liao.  The motivation would have been to enhance charging functionality by including outlets for wired charging (Liao fig. 1).
Claim 14 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 15 recites a method substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.

Claim 6, 16 rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US 2015/0091508) in view of Rappaport (US 2005/0042999) in view of Liao et al. (US 2012/0113645) in view of Fitton et al. (US 2004/0229563).
For claim 6, Meunier, Rappaport, Liao teach claim 4, but not explicitly: wherein the transmitted RF signal reaches a portion of a room that is blocked to the incoming RF signal.  Fitton from an analogous art teaches wherein a repeater may provide signaling to areas unreachable from a main device (see at least 0032-0033 and fig. 1, the repeater may provide a signal path to the terminal which is blocked to signals from the main access point).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Fitton to the system of (Fitton fig. 1).
Claim 16 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.

Claim 9, 11, 12, 18, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US 2015/0091508) in view of Rappaport (US 2005/0042999) in view of Liao et al. (US 2012/0113645) in view of McClure et al. (US 2012/0194997).
For claim 9, Meunier, Rappaport, Liao teach claim 8, but not explicitly: wherein the transmitted RF signal is passed through an RF transparent material imbedded in at least one channel/slot of a housing of the electrical device assembly.  McClure from an analogous art teaches wherein an antenna cover may be RF transparent and installed into a housing slot (see at least 0047, 0051 and fig. 4-5, a device housing may include recesses (comprising slots) to hold antenna assembly; 0051, the assembly may be formed of radio transparent material).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of McClure to the system of claim 8, so the repeater comprises an antenna assembly comprised of an RF transparent material which is installed in a slot recess of the housing, as suggested by McClure.  The motivation would have been to enhance repeater construction by implementing the antenna with a structure that signals can pass through (McClure fig. 4-5).
For claim 11, Meunier, Rappaport, Liao teach claim 8, Rappaport further teaches: wherein said first antenna is configured as a plurality of antennas (see at least 0051, repeater may comprise a plurality of antennas (may also be antenna arrays)) but not explicitly: disposed in corresponding channels/slots of a housing of said electrical device assembly.  McClure from an analogous art teaches (see at least 0047, 0051 and fig. 4-5, a device housing may include recesses (comprising slots) to hold antenna assembly (0063, there may be multiple slots for multiple antennas)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rappaport and McClure to the system of claim 8, so the repeater comprises multiple antennas (suggested by Rappaport) and are each located in corresponding recess slots of the device housing, as suggested by McClure.  The motivation would have been to enhance repeater construction by efficiently implementing necessary antennas into spaces within the structure (McClure fig. 4-5).
For claim 12, Meunier, Rappaport, Liao, McClure teach claim 11, McClure further teaches: wherein the plurality of antennas are separated by at least one of channel/slot and frequency (see at least 0047, 0051 and fig. 4-5, a device housing may include recesses (comprising slots) to hold antenna assembly (0063, there may be one antenna positioned in each recess, thus separated)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of McClure to the system of claim 11, so the repeater antennas are each located in a separate corresponding recess slot of the device housing, as suggested by McClure.  The motivation would have been to enhance repeater construction by efficiently implementing necessary antennas into spaces within the structure (McClure fig. 4-5).
For claim 18, Meunier, Rappaport, Liao teach claim 13, but not explicitly: wherein emitting a transmitted RF signal with the electrical device assembly comprises the electrical device assembly emitting the transmitted RF signal through an RF transparent material imbedded in at least one channel/slot of a housing of the electrical device assembly.  McClure from an analogous art teaches wherein an antenna cover may be RF transparent and installed into a housing slot (see at least 0047, 0051 and fig. 4-5, a device housing may include recesses (comprising slots) to hold antenna assembly; 0051, the assembly may be formed of radio transparent material).  Thus it would have been obvious to (McClure fig. 4-5).
For claim 19, Meunier, Rappaport, Liao teach claim 13, but not explicitly: wherein emitting a transmitted RF signal with the electrical device assembly comprises the electrical device assembly emitting the transmitted RF signal via an antenna coupled to the electrical device assembly, and wherein the antenna is configured as a plurality of antennas disposed in corresponding channels/slots of a housing of the electrical device assembly.  McClure from an analogous art teaches wherein an antenna cover may be RF transparent and installed into a housing slot (see at least 0047, 0051 and fig. 4-5, a device housing may include recesses (comprising slots) to each hold an antenna assembly (0063, there may be one antenna positioned in each recess, thus separated)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of McClure to the system of claim 13, so the repeater comprises multiple antennas each located in a corresponding recess slot of the device housing, as suggested by McClure.  The motivation would have been to enhance repeater construction by efficiently implementing necessary antennas into spaces within the structure (McClure fig. 4-5).
For claim 20, Meunier, Rappaport, Liao, McClure teach claim 19, McClure further teaches: wherein the plurality of antennas are separated by at least one of channel/slot and frequency (see at least 0047, 0051 and fig. 4-5, a device housing may include recesses (comprising slots) to hold antenna assemblies (0063, there may be one antenna positioned in each recess, thus separated)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of McClure to the system of claim 19, so the repeater comprises (McClure fig. 4-5).

Claim 10, 17 rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US 2015/0091508) in view of Rappaport (US 2005/0042999) in view of Liao et al. (US 2012/0113645) in view of Shapira et al. (US 2013/0003645).
For claim 10, Meunier, Rappaport, Liao teach claim 8, but not explicitly: wherein said first antenna is configured as an antenna external to said housing body.  Shapira from an analogous art teaches wherein a repeater antenna may be internal or external (see at least 0049, repeater antennas may be internal and/or external).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Shapira to the system of claim 8, so the repeater comprises antennas which may be located internally and/or externally, as suggested by Shapira.  The motivation would have been to enhance repeater construction by implementing the antenna as either inside or outside of the device assembly (Shapira 0049).
For claim 17, Meunier, Rappaport, Liao teach claim 13, but not explicitly: wherein emitting a transmitted RF signal with the electrical device assembly comprises the electrical device assembly emitting the transmitted RF signal via an antenna coupled to the electrical device assembly, and wherein the antenna is external to the power and data housing assembly.  Shapira from an analogous art teaches wherein a repeater antenna may be internal or external (see at least 0049, repeater antennas may be internal and/or external).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Shapira to the system of claim 13, so the repeater comprises antennas which may be located internally and/or externally, as suggested by (Shapira 0049).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rudser et al. (US 2015/0048790) discloses a multiband wireless power system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467